Mr. Justice Burke
delivered the opinion of the court.
Defendant operates a street railway system in the city of Denver. On or about June 22, 1919, Jacob Tamarkin was struck by one of its cars and killed. This action was brought by plaintiff in error, widow of deceased, for damages. At the close of plaintiff’s evidence defendant moved for nonsuit, which motion was sustained, and such further proceedings had that the cause comes to this court, on error, and is now before us on plaintiff’s application for supersedeas.
Burke, J., after stating the case as above..
The sole question here involved is whether plaintiff’s evidence was sufficient to require a submission of the cause to a jury. We have examined the entire evidence with great care, and are of the opinion that .it was. We think no good purpose could be served by a detailed discussion of the circumstances. The judgment is accordingly reversed, and the cause remanded.
Mr. Justice Teller and Mr. Justice Denison concur.